DETAILED ACTION
In the Final Rejection mailed 7/9/2020:
Claims 1-4 and 6-20 were rejected.
Claim 5 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/11/2021 has been entered. 
Response to Amendment
The amendment to the claims filed 1/11/2021 has been entered:
Claims 1-4 and 6-20 are active.
Claim 5 is cancelled.
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Drawings filed 1/11/2021 overcome the drawing objections, the examiner respectfully disagrees because it’s impossible to determine what each component in the drawings represents, as the reference numerals do not correspond to anything in the written specification. Because of this, it is impossible to determine whether or not the drawings introduce new matter. Further, no “New Sheet” label was included at the top of each 
The examiner notes that the drawings submitted by applicant are unnecessarily excessive to overcome the Drawing objections and the 112(a) rejection previously indicated and dramatically increase the likelihood of new matter being introduced. All that is required by examiner to overcome these issues is a simple circuit, such as that shown in Fig. 2 of Miles or Fig. 4a of Templ. Each component of the circuit should be labeled to clearly identify what the component is. If reference numerals are used for this identification, the written specification should be amended to include each of those reference numerals such that the specification identifies what each reference numeral is indicating in the figure. Any component which was not clearly described and/or in the originally filed specification and drawings should not be included.
In response to applicant’s argument that Fig. 2 and par. [0044] of the description describe the limitation previously rejected under 35 USC 112(a), the examiner respectfully disagrees. Fig. 2 as previously noted does not even show any of the components being claimed in the limitation, while par. [0044] only mentions that the power source for the piece of ammunition is a passive energy storage component charged by an external reader or an energy storage component charged by mechanical vibrations. However, the passage fails to explain when the energy storage component is charged (before or after firing) or which components of the ammunition the power source is powering. 
In response to applicant’s argument that a person skilled in the art would not interpret “another energy source” to be a piezo generator in Miles because the reference clearly refers to devices with stored electric charge, such as capacitors, the examiner notes that applicant just argued that paragraph [0044] of their own specification discloses the limitation that the piezo generator powers the switch and the wireless sensor, when paragraph [0044] only says that the power source is an energy storage component charged by mechanical vibrations. Applicant also indicated in the interview mailed 12/18/2020 that the piezo generator creates a charge that is .
Drawings
The drawings received on 1/11/2021 are not acceptable and have not been entered.
The drawings received on 1/11/2021 are not in compliance with 37 CFR 1.121(d) because each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”. 
The drawings received on 1/11/2021 present new issues to the drawings. Specifically, the 1/11/2021 drawings include a different depiction of Fig. 3 than what was previously shown in Fig. 3 of the drawings filed 5/26/2020. Does applicant intend to cancel the previous drawing of Fig. 3? Further, the Brief Description of the Drawings section of the Specification does not include a brief description of new Figs. 4-7 and the brief description of Fig. 3 no longer appears to be correct. Finally, the drawings are replete with reference characters, none of which are mentioned in the written description.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, at least the piezo generator (claims 1, 9, and 13-14), the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities: 
Regarding claim 8, the word “places” should be inserted after “communication” in line 2.
Regarding claim 10, the word “of” should be inserted before “rounds of ammunition” in line 4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 13, the newly added limitation “the switch and the wireless sensor are powered by the electrical charge” a recited in the last line of each claim does not appear to be supported by the specification as argued. Applicant noted that support for this amendment is found in Figure 2 and paragraph [0042], which does not appear to be the case. Nowhere does Figure 2 indicate that the switch and the wireless sensor are powered by the electrical charge generated by the piezo generator. None of the switch, wireless sensor, and piezo generator are even shown in the figure. The figure says “circuit powers on and authenticates user”, which also clearly does not provide support for the claim limitation. Additionally, paragraph [0042] of the specification are lacks support for the limitation. The paragraph notes that “the ammunition can include a piezo generator and or pyroelectricity generator, or thermoelectric battery located in the casing, which uses the explosion of the propellant heat and projectile motion to convert this energy to the power necessary to support the voltage and current requirements of the internal MEMS”. Clearly, the explosion of the propellant heat and the projectile motion would create energy after the projectile is already fired and therefore would be useless in powering a wireless sensor and switch for use to couple and decouple a spark gap or hot wire for enabling or disabling firing. More likely, this paragraph was intended to show that energy from the piezo generator could be used to power the MEMS components on the projectile 
Claims 2-4, 6-8, and 10-12 are rejected for depending from indefinite claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318), herein ‘Templ’, and further in view of Miles, Jr. (US 6283034), herein ‘Miles’.
Regarding claims 1 and 13, Templ discloses a round of ammunition (20/30) comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 

the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 
a wireless sensor (23, 25) configured to communicate with the switch, the communication instructing the switch to activate or deactivate flow of the electrical charge to the spark gap or hot wire (par. 48 lines 28-34).
Templ discloses wherein the switch and the wireless sensor are powered by a battery (22), but does not expressly teach wherein the switch and the wireless sensor are powered by the electrical charge generated by the piezo generator to activate the spark gap. 
Miles teaches a remotely armed ammunition (10) comprising a battery (36) configured to power both a primer (22) and a firing circuit (30) comprising a wireless sensor (42) and a switch (33), wherein “it will be understood by those skilled in the art that… another energy source… may be used instead of the battery” (col. 5 lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrical charge generated by the piezo generator of Templ to both power the wireless sensor and switch and to activate the spark gap as taught by Miles in order to reduce the number of power sources required for the invention to function and since it has been held to be obvious to one of ordinary skill in the art to substitute equivalent components known for the same purpose. MPEP § 2144.06.
Regarding claim 2, the modified Templ discloses wherein the wireless sensor comprises a radio frequency identification receiver (25).
Regarding claim 6, the modified Templ discloses wherein a subsequent communication changes a state of the ammunition, wherein the state is either an active state or an inactive state, 
Regarding claim 7, the modified Templ discloses wherein non-receipt of the communication places the ammunition into an inactive state, wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 45 last 3 lines).
Regarding claim 8, the modified Templ discloses wherein receipt of the communication places the ammunition into an active state, wherein the active state permits the flow of the electrical charge into the spark gap or hot wire (par. 50 lines 11-18).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) in view of Miles, Jr. (US 6283034) as applied to claim 1 above, and further in view of the New Scientist Non-Patent Literature, herein ‘New Scientist’.
Regarding claims 3-4, the modified Templ does not expressly teach a measuring instrument located on the projectile, the measuring instrument configured to wirelessly transmit inertial measurements of the projectile and wirelessly transmit the inertial measurements after the switch is activated.
New Scientist teaches a smart bullet (par. 1) fitted with an accelerometer (par. 4) and holding a sensor, a wireless transmitter, and a battery (par. 3) which enables it to report its findings back to a laptop or handheld computer (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to outfit the projectile of the modified Templ with an accelerometer, memory, and wireless transmitter as taught by New Scientist in order to transmit back to a user useful information from the projectile (New Scientist; par. 1).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) and further in view of Miles, Jr. (US 6283034) and Du (US 2019/0293397), herein ‘Du’.
Regarding claim 9, Templ discloses a system comprising: 
a plurality of rounds of ammunition (20/30), each comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 
a propellant (32) disposed within an interior portion of the casing between the projectile and primer cap (Fig. 3); 
the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 
a wireless sensor (23, 25) configured to communicate with the switch, the communication instructing the switch to activate or deactivate flow of the electrical charge to the spark gap or hot wire (par. 48 lines 28-34).
Templ discloses wherein the switch and the wireless sensor are powered by a battery (22), but does not expressly teach wherein the switch and the wireless sensor are powered by the electrical charge. 
Miles teaches a remotely armed ammunition (10) comprising a battery (36) configured to power both a primer (22) and a firing circuit (30) comprising a wireless sensor (42) and a switch (33), wherein “it will be understood by those skilled in the art that… another energy source… may be used instead of the battery” (col. 5 lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrical charge generated by the piezo generator of Templ to both power the wireless sensor and switch and to activate the spark gap as taught by Miles in order to reduce the number of power sources required for the invention to function and since it 
Templ also does not expressly teach wherein the system is a magazine comprising a plurality of the rounds of ammunition.
Du teaches a plurality of rounds of ammunition (608) stacked in a magazine (610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of rounds of the ammunition of Templ into a magazine as taught by Du in order to enable a shooter to fire multiple rounds of the ammunition, thereby obtaining the advantages known in the art of weapon magazines. 
Regarding claims 10-12, the modified Templ discloses wherein the switch is biased to a closed position (par. 19, 49) as well as computer program instructions operable to respond to a communication to bias the switch to an open position (par. 56) and a memory, a wireless transceiver, and a processor (par. 60), but does not expressly teach wherein the memory receives and stores discharge data from at least one the plurality of rounds of ammunition, wherein the transceiver transmits the data in the memory wirelessly to a network or device, and wherein the processor receives a communication to bias the switch to the open position.
Du teaches a multiplicity of smart ammunition (608) stacked in a magazine (610), the magazine having a local authorization server (501, 602) including a battery (512) which powers a wireless transceiver (504, 508) communicating with a smart phone (120) and the smart ammunition (par. 23), the battery further powering a control unit (506) used to control authorization communication between an authorization server cluster (504) via the smart phone (120) and the smart ammunition (608) to thereby authorize or deny the ignition circuitry (210) of the smart ammunition from enabling or disabling ignition thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magazine of the modified Templ with a memory, a wireless transceiver, and a processor, each powered by a battery and in communication with a .
Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) and further in view of Du et al. (US 2019/0293397).
Regarding claim 14, Templ discloses a round of ammunition (20/30) comprising: 
a casing (Fig. 3); 
a primer cap (21, 33-35); 
a projectile (31); and 
a propellant (32) disposed within an interior portion of the casing between the projectile and primer cap (Fig. 3); 
the primer comprising: 
a piezo generator (33) configured to generate an electrical charge in response to a mechanical force (36) received at the primer cap (par. 48 lines 1-6 and 11-15); 
a switch (24, 42) configured to couple or decouple a spark gap or hot wire (35); and 
a wireless sensor (23, 25) configured to communicate with the switch, the communication instructing the switch to activate or deactivate flow of the electrical charge to the spark gap or hot wire (par. 48 lines 28-34).
Templ discloses wherein the switch and the wireless sensor are powered by a battery (22), but does not expressly teach wherein the switch and the wireless sensor are powered by harvesting energy from a wireless signal. 
Du teaches a smart ammunition round (Fig. 3) comprising an antenna (302) which collects wireless energy from local authorization servers (112-113) and uses the energy to charge a passive authorization unit (305) which, once charged, communicates with the servers (112-113) and subsequently turns on a battery (315) and wake up a control unit (308), striking sensor (312), and ignition circuitry (310).

Regarding claim 15, the modified Templ discloses wherein the wireless sensor comprises a radio frequency identification receiver (25).
Regarding claim 18, the modified Templ discloses wherein a subsequent communication changes a state of the ammunition, wherein the state is either an active state or an inactive state, wherein the active state permits the flow of the electrical charge into the spark gap or the hot wire (par. 50 lines 11-18), and wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 9; par. 45 last 3 lines).
Regarding claim 19, the modified Templ discloses wherein non-receipt of the communication places the ammunition into an inactive state, wherein the inactive state prohibits the flow of the electrical charge into the spark gap or the hot wire (par. 45 last 3 lines).
Regarding claim 20, the modified Templ discloses wherein receipt of the communication places the ammunition into an active state, wherein the active state permits the flow of the electrical charge into the spark gap or hot wire (par. 50 lines 11-18).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Templ et al. (US 2014/0083318) in view of Du et al. (US 2019/0293397) as applied to claim 14 above, and further in view of the New Scientist Non-Patent Literature.
Regarding claims 16-17, the modified Templ does not expressly teach a measuring instrument located on the projectile, the measuring instrument configured to wirelessly transmit inertial measurements of the projectile and wirelessly transmit the inertial measurements after the switch is activated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to outfit the projectile of the modified Templ with an accelerometer, memory, and wireless transmitter as taught by New Scientist in order to transmit back to a user useful information from the projectile (New Scientist; par. 1).
Conclusion
Claims 1-4 and 6-20 are rejected. Claim 5 is cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


						
								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641